PER CURIAM.
Appellant seeks review of an order granting permanent injunction, arguing the trial judge erroneously extended the covenants of a noncompetition agreement to persons not parties to the agreement nor intended by the terms of the agreement to be bound by such covenants. The noncom-petition agreement provided that Aluminum Fabricated Products, Kysor Industrial Corporation, and Kysor on behalf of all of its existing or future acquired subsidiaries, jointly and severally, for a period of three years, would not directly or indirectly compete with appellee in the manufacture and sale of aluminum tool boxes, dog boxes, and tailgate protectors.
The trial court, in granting a permanent injunction, ordered that:
Aluminum Fabricated Products, Inc., n/k/a RDS Manufacturing, Inc., its officers, agents, servants, employees and attorneys, and those persons in active concert or participation with them who receive actual knowledge of this injunction, are permanently restrained and enjoined until August 5, 1993 from violation of any of the terms of the Noncompetition Agreement within North America, except Mexico, and they specifically shall not directly or indirectly engage in any business activity related to the manufacture, wholesale distribution, retail distribution or mass merchandising of the following products: cross-over toolboxes; side mount storage boxes and combination fuel/toolboxes for light trucks; general purpose storage lockers and portable toolboxes; dog boxes; pickup truck tailgate protectors; and pickup truck bed and side rail protectors.
We interpret the order as having limited application to persons who are neither parties to the agreement nor parties to the litigation. Such persons are merely enjoined from aiding and abetting the parties to the agreement in violating the agreement.
As interpreted by this Court, the order is AFFIRMED.
BARFIELD, ALLEN, and KAHN, JJ., concur.